DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21–41 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 22 and 37, Hintermeister et al. (US Publication 2017/0116784) teaches a method of operating an augmented reality system, the method comprising:
	receiving, by a processor, a video stream from a video capture sensor;
	determining, by the processor, a plurality of structured data elements in one or more frames of the video stream; and
	presenting, by the processor, via a graphical user interface, a first visual output corresponding to the video stream and a second visual output having a plurality of augmented data elements associated with the determined plurality of structured data elements (abstract, paragraph 0048).

Mallick et al. (U.S. Publication 2020/0089946) teaches a system scan electronic document and extract tabular content and display to user (abstract).
Hinski (U.S. Publication 2016/0049010) teaches a method of operating an augmented reality system, the method comprising:
	receiving, by a processor, a video stream from a video capture sensor;
	determining, by the processor, a plurality of structured data elements in one or more frames of the video stream; and
	presenting, by the processor, via a graphical user interface, a first visual output corresponding to the video stream and a second visual output having a plurality of augmented data elements associated with the determined plurality of structured data elements (paragraph 0061, figure 1A-1C).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least:
		 “An augmented reality system comprising: one or more processors; and
memory having instructions stored thereon, wherein execution of the instructions by the one or more processors cause the one or more processors to: receive a video stream from a video capture sensor;

determine a plurality of structured data elements in one or more frames of the video stream, including a first set of structured data elements in a first set of one or more frames according to a data model;

parameterize the first set of structured data elements to a pre-defined encoding space, wherein the parameterized first set of structured data elements are presented via a pre-defined presentation model; and
present, via a graphical user interface, a first visual output corresponding to the video stream and a second visual output having a plurality of augmented data elements associated with the determined plurality of structured data elements.”
when interpreted as a whole and terminal disclaimer is filed to overcome the obvious type double patenting issue with the parent application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175